Citation Nr: 0614198	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  96-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a gunshot wound to the left 
chest, with history of retained foreign body from October 7, 
1996.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 1996 RO decision 
which denied an increase in the 20 percent evaluation then 
assigned for the disability now at issue on appeal.  By 
rating action in March 1998, the RO assigned an increased 
rating to 30 percent, effective from October 7, 1996.  The 
Board remanded the appeal for additional development in 
December 1998, January 2001, and September 2004.  

In August 2005, the Board denied an evaluation in excess of 
20 percent for the gunshot wound residuals prior to October 
7, 1996, and remanded the claim for an evaluation in excess 
of 30 percent from October 7, 1996.  Thus, the question 
remaining to be resolved on appeal is whether the veteran is 
entitled to an evaluation in excess of 30 percent from 
October 7, 1996.  

As noted in the August 2005 Board decision, the veteran 
raised the additional issues of service connection for a left 
arm/shoulder disorder, to include as secondary to the post-
operative residuals of a gunshot wound to the left chest, and 
a surgical scar on the left chest.  These issues have not 
been developed for appellate review and are not inextricably 
intertwined with the current issue on appeal.  Accordingly, 
these matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From October 7, 1996, the residuals of a gunshot wound to 
the left chest with history of retained foreign body is 
manifested by no more than moderate symptoms, Forced Vital 
Capacity (FVC-1) of not less than 75 percent of predicted 
value, (Forced Expiration Value) FEV-1/ FVC of not less than 
92 percent of predicted value, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of not less than 82 percent of predicted value; 
pleurisy with empyema is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-operative residuals of a gunshot wound to the left 
chest, with history of retained foreign body from October 7, 
1996, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Part 4, including 
Diagnostic Codes 6818 and 6843 (as in effect prior to and 
from October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Letters dated in November 2004 and October 2005 informed the 
veteran that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Although the letters were not sent prior to the initial 
adjudication of the veteran's claim, this was not prejudicial 
to him since he was subsequently provided adequate notice, 
the claim was readjudicated, and additional supplemental 
statements of the case was provided to him in March 2005 and 
January 2006.  

The veteran's service medical records, all VA medical 
treatment records, and all identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence relevant to the issue on 
appeal is available and not part of the claims file.  During 
the relevant period in question, the veteran was examined by 
VA on at least five occasions and was also afforded two VA 
pulmonary examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's left chest 
gunshot wound disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The most recent VA examination 
in January 2003 is thorough and supported by VA outpatient 
treatment records and the prior examinations conducted during 
the pendency of this appeal.  The January 2003 examination in 
this case is adequate upon which to base a decision.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed Cir. Apr 5, 2006).  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Factual Background & Analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the April 1996 and April 2000 personal 
hearings; lay statements; service medical records; private 
treatment reports; and VA outpatient treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
respiratory disorders were revised.  

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code (DC) 6818 provided a 20 percent disability 
rating for moderate injuries of the pleural cavities, 
including gunshot wounds, with a bullet or missile retained 
in lung, with pain or discomfort on exertion; or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion.  A 40 percent disability rating 
was assigned for moderately severe injuries of the pleural 
cavity that were manifested by pain in chest and dyspnea on 
moderate exertion, adhesions of the diaphragm, with 
excursions restricted, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, or hemoptysis 
at intervals.  A 60 percent evaluation was to be assigned for 
severe residuals of pleural cavity injuries with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or a poor response to exercise.   A 100 percent 
evaluation required that the residuals be totally 
incapacitating.  

Note 1 following DC 6818 stated that disabling injuries of 
the shoulder girdle muscles (Groups I to IV) will be 
separately rated for combination.  Note 2 stated that 
disability persists in penetrating chest wounds, with or 
without retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  

In this regard, the Board notes that the veteran has been 
assigned separate ratings for a gunshot wound of the left 
chest involving Muscle Group XXI, rated 20 percent disabling, 
and intercostals neuralgia secondary to thoracotomy for 
retained foreign body, rated 10 percent disabling.  Since 
neither disability is presently before the Board, such 
manifestations of the veteran's left chest injury are not for 
consideration in this decision.  See 38 C.F.R. § 4.14 (2005).  

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. 
§ 4.97.  However, the changes resulted in the elimination of 
DC 6818.  Traumatic chest wall defects, pneumothorax, hernia, 
etc. are now evaluated under DC 6843.  Under the revised 
rating criteria, restrictive lung disease, to include 
pneumothorax contemplated in Code 6843, is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is assigned where pulmonary 
function testing reveal that FEV- 1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is assigned where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
assigned where pulmonary function testing reveal that FEV-1 
is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; 
or where DLCO (SB) is 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6843 (2005).  

Note 1 for Code 6843 provides that a 100-percent rating shall 
be assigned for pleurisy with empyema, with or without 
pleurocutaneous fistula, until resolved.  Note 2 provides 
that following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.  Note 3 
provides that gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  

As the veteran's claim for a higher rating for his lung 
disorder was pending when the VA regulations pertaining to 
rating respiratory disorder were revised, he is entitled to 
application of the version of the law that is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled Karnas, but only to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Specifically, the Federal Circuit held that 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003), 68 Fed. Reg. 25,179 (2004).  

In March 1998, the RO considered both the old and the revised 
criteria and determined that the revised criteria were more 
favorable to the veteran and that a higher rating of 30 
percent was warranted from October 7, 1996.  The veteran and 
his representative were provided both sets of criteria and 
were given an opportunity to respond.  Accordingly, the 
veteran will not be prejudiced by the Board's review of this 
issue as due process requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The veterans post-operative residuals of a gunshot wound to 
the left chest, with history of retained foreign body was 
rated 20 percent disabling from September 4, 1971, the day 
following discharge from service, until October 7, 1996, the 
date of the revised regulations, and 30 percent disabling 
since then.  The issue presently before the Board is whether 
the veteran is entitled to an evaluation in excess of 30 
percent from October 7, 1996.  The veteran contends that his 
condition is more disabling than is reflected by the 
currently assigned rating.  The Board notes that the veteran 
was examined by VA on at least five occasions since October 
1996 and was afforded two VA pulmonary function evaluations.  
After consideration of all evidence of record and of both the 
old and revised rating criteria, the Board finds that the 
veteran has not met the criteria for an evaluation in excess 
of 30 percent at any time since October 7, 1996.  

Under the old criteria, the evidentiary record shows that 
since October 7, 1996, the post-operative residuals of the 
veteran's gunshot wound to the left chest are not reflected 
of more than moderate symptomatology or injury of the pleural 
cavity.  The veteran's complaints and the clinical findings 
on all five VA examinations were essentially the same and 
manifested primarily by complaints of dyspnea on strenuous 
exertion (see April 1997 VA examination), and chest pain when 
he takes a deep breath (see December 1997 VA examination).  
However, there was no evidence of any significant respiratory 
impairment, retained metallic fragments in the lung, chest 
pain and dyspnea on moderate exertion, adhesions of the 
diaphragm with excursions restricted, moderate myocardial 
deficiency, or thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals.  There 
was also no evidence of severe residuals with tachycardia, 
cyanosis on slight exertion, adhesions of the pericardium 
with marked restriction of excursion, or poor response to 
exercise due to the gunshot wound.  Furthermore, the gunshot 
wound residuals are not shown to be totally incapacitating.  
See August 1996, April and December 1997, December 2002, and 
January 2003 VA examinations.  Thus, the Board finds that an 
evaluation in excess of 20 percent under the old criteria, is 
not warranted from October 7, 1996.  

Under the revised criteria, the 30 percent rating currently 
assigned is also the appropriate rating based on the medical 
evidence of record.  As indicated above, a 30 percent rating 
is assigned where pulmonary function testing shows that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A higher 
evaluation of 60 percent requires that FEV-1 is 40 to 55 
percent predicted; FEV-1/FVC is 40 to 55 percent; or where 
DLCO (SB) is 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 

In this case, the veteran was afforded two VA pulmonary 
function studies during the pendency of this appeal.  On the 
first examination in April 1997, the veteran was not 
cooperative and would not follow instructions, and terminated 
the study by walking out.  On pulmonary function examination 
in January 2003, FEV-1 was 75 percent of predicted value, 
FEV-1/FVC was 92 percent of predicted value, and DLCO (SB) 
was 82 percent of predicted value.  

Based on the foregoing, the Board finds that the 30 percent 
evaluation for post-operative residuals of a gunshot wound to 
the left chest, with history of retained foreign body is 
appropriate given the objective findings.  Since the 
objective medical evidence does not reveal that the veteran 
has any of the cardinal symptoms for a 40 percent or higher 
evaluation under either the old or the revised rating 
criteria discussed above since October 7, 1996, a higher 
evaluation is not warranted.  Accordingly, the claim is 
denied.  


ORDER

An evaluation in excess of 30 percent for post-operative 
residuals of a gunshot wound to the left chest, with history 
of retained foreign body from October 7, 1996, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


